Citation Nr: 0806434	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder to include rheumatoid arthritis, and if so, whether 
it should be granted. 

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to service connection for residuals of a 
right leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to November 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  An unappealed rating decision in May 1998 found that 
there had been submitted no new and material evidence to 
reopen a claim of service connection for a right hip 
disorder, to include rheumatoid arthritis.

2.  Evidence received since the May 1998 rating decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's right hip disorder is not related to any 
incident of service and arthritis was not manifested within a 
year of separation.  

4.  Residuals of a right foot injury are not related to any 
incident of service.

5.  Residuals of a right leg disorder are not related to any 
incident of service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a right hip 
disorder, to include rheumatoid arthritis.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Residuals of a right hip disorder, to include rheumatoid 
arthritis were not incurred in, or related to active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of a right foot injury were not incurred in, or 
related to active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Residuals of a right leg injury were not incurred in, or 
related to active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in October 2005 and August 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording a VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


The claim for new and material evidence for service 
connection for residuals of a right hip disorder, to include 
rheumatoid arthritis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).



a. Whether New and Material evidence for the claim for 
service connection for a right hip disorder was submitted:

In a decision of December 1960 the Board denied entitlement 
to service connection for arthritis of the hips on the basis 
that such was not present in service or manifested within the 
presumptive period.

By a rating decision of May 1998, the RO denied the veteran's 
claim to reopen a claim for entitlement to service connection 
for the right hip, to include rheumatoid arthritis.  The 
veteran did not appeal this decision.  Therefore, the May 
1998 decision is a final decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the May 1998 final 
decision included the veteran's service medical records; a 
September 1959 Certificate of Attending Physician noting a 
diagnosis of rheumatoid, degenerative or mixed pathological 
changes in the right hip; and private treatment records dated 
February 1994 to December 1997 noting symptomatic 
osteoarthritis of the right hip, and a total right hip 
arthroplasty, following a fall onto the hip.

In July 2005, the veteran submitted a request to reopen his 
claim for entitlement to service connection for a right hip 
disorder to include rheumatoid arthritis.  The evidence 
submitted since the May 1998 final decision includes lay 
statements regarding the veteran's alleged injury in service 
from the veteran's cousin and a fellow veteran - both of whom 
served with the veteran; various VA outpatient treatment 
records regarding treatment for various other clinical 
disorders; a November 2005 letter from a private physician 
attributing the veteran's venous insufficiency to service; 
and a December 2006 VA examination.  

The evidence of record prior to the May 1998 decision did not 
include a nexus statement linking the veteran's current right 
hip disorder to service.  The newly submitted evidence 
includes lay statements and a medical history by a private 
physician attributing the veteran's current right hip 
disorder to an injury that occurred during the veteran's 
active service.  These records were not available to the RO 
prior to their May 1998 decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a right hip disorder to include rheumatoid 
arthritis.  See 38 C.F.R. § 3.156.

b.  De Novo review 

The veteran contends that his residuals of a right hip injury 
are related to a fall during his service.  In both his 
various written statements and his July 2007 hearing before 
the undersigned Veterans Law Judge, the veteran recounted an 
injury that occurred at a firing range in 1953 during basic 
training.  The veteran specifically contends that he was 
having trouble with a target while at the firing range, and 
was told to go with his Sergeant to see what the problem was.  
When they arrived at the target, the veteran stated that 
there was a 10 foot drop that he was made to jump down.  When 
he jumped he landed with his right heel on a rock and 
immediately had excruciating pain.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease or disability during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Examination upon enlistment, dated March 1953, noted normal 
lower extremities.  While a June 1953 orthopedic consultation 
noted complaints of pain over the head of the metatarsals of 
the right foot, the veteran's service medical records were 
silent as to any complaints of, or treatment for, any right 
hip pain or injury.  A March 1955 treatment report indicated 
that a piece of metal struck the veteran's leg causing a 
laceration for which he was treated.  A November 1955 
separation examination revealed normal lower extremities.

At the time the veteran filed his original claim for service 
connection for hip disability, he claimed rheumatism of both 
wrists and hips, for which he began treatment in 195.  He did 
not report a history of injury.

In September 1959 a private doctor stated that he saw the 
veteran on one occasion in July 1959 for right hip pain and 
that the veteran stated at that time that he had a history of 
several episodes of acute rheumatoid arthritis but not in the 
past year.  A history of injury to the hip in service was not 
noted.

A September 1959 Certificate of Attending Physician noted 
that the veteran was treated for complaints of pain in the 
hips in December 1956 or January 1957.  No history of injury 
was noted.  At that time the physician noted a slight 
limitation of motion in the left hip as compared to the 
right.  In August 1959, the veteran was treated for pain in 
his right hip without radiation.  Examination noted some 
limitation of abduction and external rotation in the right 
hip.  X-rays showed a small area of decreased density in the 
roof of the right acetabulum with some irregularity of the 
articular cortex.  There were also several adjacent areas in 
the roof of the acetabulum which appeared slightly cystic.  
The examiner opined that there was a definite narrowing of 
both hip joints with early degenerative changes.  The 
examiner stated that it was his impression that the veteran 
had definite rheumatoid, degenerative or mixed pathological 
changes in his hips.

A March 1994 treatment report from Memorial Medical Center of 
Jacksonville noted that the veteran reported a 30 year 
history of osteoarthritis in the right hip.  The physician 
also indicated that in January 1994, the veteran slipped and 
fell on his right hip, and was unable to walk on the right 
leg thereafter.  The veteran was wearing a half inch lift on 
his right leg for the past 5 years and had been using 
crutches since last fall.  Examination and x-rays revealed 
severe degenerative changes with associated osteophytic 
spurring and obliteration of the joint space at the right 
hip.  A CAT scan ruled out acetabular fracture.  A diagnosis 
of symptomatic osteoarthritis of the right hip was provided 
and a total right hip arthroplasty was recommended.  

Subsequent office notes dated February 1994 through December 
1997 showed follow-up treatment for the total right hip 
arthroplasty.  A December 1997 record showed that the veteran 
had no complaints with regard to his right hip, and that he 
was taking no pain medications.  X-rays showed the porous-
coated anatomic total hip arthroplasty components in a 
satisfactory position with no osteolysis.  None of these 
records referred to a history of right hip injury in service.

In a July 2005 statement from the veteran's cousin, the 
cousin stated that he joined the Army with the veteran and 
they went through basic training together.  The veteran's 
cousin stated that while at the Fort Jackson firing range, 
the veteran injured his right foot, hip and leg.  The 
veteran's cousin stated that the veteran performed his duties 
with much distress, but that he covered it well.  The cousin 
also reported that the veteran had a limp, as well as 
complaints of pain and muscle spasm after his discharge from 
active duty.  A second July 2005 statement from a fellow 
veteran who served with the appellant noted that the 
appellant related details of an incident at Fort Jackson in 
which the appellant sustained leg and hip injuries.  The 
fellow veteran also stated that he worked with the appellant 
for 25 years after their discharge from the Army and that he 
noticed that the appellant had developed a limp and at times 
had intense pain.  

An undated statement from the veteran's sister stated that 
the veteran suffered for many years, and that he was speaking 
the truth regarding the incident he reported at Fort Jackson.  

A November 2005 letter from N.S.C., M.D., stated that the 
doctor treated the veteran since April 2000 for problems with 
his legs, including venous insufficiency complicated by 
various orthopedic and other vascular problems.  The doctor 
stated that these problems were related to an injury he 
sustained many years ago in the military.  

VA medical records dated March 2005 through July 2006 reveal 
treatment for other non-related disorders.  A March 2006 
treatment report indicated a diagnosis of status post right 
total hip arthroplasty.  The physician noted a history that 
the veteran dropped eight and a half feet, landing on his 
right heel.  The veteran developed hip pain in 1955 and was 
first evaluated for the hip pain in 1956 or 1957.  The note 
indicated that the veteran developed progressive hip pain 
attributed to degenerative joint disease thereafter and 
underwent right total hip arthroplasty in 1994.  The records 
were otherwise silent as to any complaints of or treatment 
for the right hip disorder.

The veteran was afforded a VA examination in December 2006.  
The examiner provided a thorough review of the claims file, 
noting both the records during service, immediately after 
service, and from 1994 forward.  The veteran complained of 
pain in the entire right lower extremity since jumping off a 
ledge in the military.  However, the examiner stated that the 
available service records and records in the claims file did 
not support that contention, particularly noting that the 
veteran never sought treatment for any other right lower 
extremity complaints and that the separation examination 
noted normal lower extremities.  Moreover, the examiner 
stated that the September 1959 document did not establish a 
connection between the veteran's right hip pain and the 
accident reported to have occurred to the right foot jumping 
off a 10 foot embankment in June 1953.  The examiner opined 
that the veteran's right hip condition was not related to and 
was not caused by the event that resulted in the right foot 
injury or any other event during his military service.  The 
examiner specifically stated that in his opinion, it was 
clear from the service medical records and the records 
immediately following the veteran's discharge, that he did 
not sustain a right hip injury during service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right hip disorder.  A 
review of the veteran's service medical records shows no 
complaints or findings indicative of any right hip disorder 
during service, or at separation.  Thus, there is no evidence 
of a right hip disorder in service.  Moreover in none of the 
medical records dated prior to the current claim was there a 
history of injury in service.

The first documentation of any right hip complaints was in a 
September 1959 Certificate of Attending Physician.  The 
physician noted that in 1956 or 1957, there was a question of 
slight limitation of rotation in the left hip, but did not 
note any right hip disorder until August 1959, nearly three 
years after discharge.  The physician stated his impression 
was definite rheumatoid, degenerative, or mixed pathological 
changes in the hips.  Moreover, the 2006 VA examiner 
specifically stated that the September 1959 document did not 
establish a connection between the veteran's right hip pain 
and the accident reported to have occurred to the right foot 
jumping off a 10 foot embankment in June 1953.  The second 
documentation of any right hip complaints was in March 1994, 
after the veteran slipped, fell and injured his right hip - 
many decades after discharge.  Therefore, there is also no 
competent medical evidence of record showing that a right hip 
disorder was manifested to a compensable degree within one 
year of the veteran's separation from service; therefore, it 
is not presumed that a right hip disorder was incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the right hip 
disorder and the veteran's service.  The Board has the duty 
to assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  This assessment of credibility and weight 
to be given the evidence includes scrutiny of a medical 
professional's statements in association with such related 
factors as the basis for the opinions rendered, i.e., 
presence or absence of the clinical records.  In this case, 
the December 2006 VA examiner's opinion was based on a 
thorough review of the veteran's claims file, and as such the 
Board finds this opinion to be probative.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record).  Specifically the examiner stated 
that the available service records and records in the claims 
file did not support that contention, particularly noting 
that the veteran never sought treatment for any other right 
lower extremity complaints and that the separation 
examination noted normal lower extremities.  Moreover, the 
examiner stated that the September 1959 document did not 
establish a connection between the veteran's right hip pain 
and the accident reported to have occurred to the right foot 
jumping off a 10 foot embankment in June 1953.  

Conversely, the November 2005 opinion provided by Dr. N.S.C., 
was not based on review of the claims file.  Moreover, it did 
not provide any discussion of the veteran's clinical records 
or medical problems.  Thus, Dr. N.S.C.'s opinion is without 
probative value.  

Finally, the March 2006 VA treatment record indicated that 
the veteran's right hip disorder was related to his reported 
injury in service.  However, the Board finds that this 
statement cannot serve to establish a nexus between the 
veteran's current right hip disorder and service, as it was 
based on uncorroborated history provided by the veteran.  
Evidence that is simply the information recorded by the 
medical examiner from the veteran, unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence." See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As noted above, the 
veteran had a normal right hip upon separation from service, 
and furthermore, the December 2006 VA examiner clearly stated 
after thorough review of the veteran's service and post 
service records, that it was clear that the veteran did not 
sustain a right hip injury during service.  When the facts 
show that the veteran received treatment from a physician 
many years after service, and the conclusions reached by the 
physician is clearly based on the history provided by the 
veteran, the Board is not bound to accept the medical 
conclusions and/or opinions of that physician.  See DeSousa 
v. Gober, 10 Vet. App. 461 (1997). 

The Board has considered both the statements the veteran made 
at his hearing as well as his written statements submitted in 
support of his contention that his current right hip 
disability is related to service.  However, these statements 
do not serve as competent medical evidence linking his 
current diagnosis to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

The Board therefore determines that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right hip disorder to include rheumatoid 
arthritis.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


The claims for service connection for residuals of a right 
foot injury, and residuals of a right leg disorder

The veteran contends that his residuals of right hip, right 
leg, and right foot injuries are related to a fall during his 
service.  As noted above, the veteran testified in his July 
2007 hearing as well as submitted written statements stating 
that he jumped off a 10 foot ledge during basic training, 
landed on his right heel, and injured his right foot and leg.

Examination upon enlistment, dated March 1953, noted normal 
lower extremities and normal feet.  A June 1953 orthopedic 
consultation noted complaints of pain over the head of the 
metatarsals of the right foot.  Examination revealed 
tenderness in the sole and underlying head of the second and 
third metatarsal bones but no edema, no crepitus, and no 
induration.  A June 1953 x-ray of the right foot noted a 
normal right foot.  A March 1955 treatment report indicated 
that a piece of metal struck the veteran's leg causing a 
laceration for which he was treated.  A November 1955 
separation examination revealed normal lower extremities and 
normal feet.

In July 2005, the veteran submitted statements from his 
cousin as well as a fellow soldier, both of whom served in 
the Army with the veteran.  The statements indicated that 
while at the Fort Jackson firing range, the veteran injured 
his right foot, hip and leg.  The statements recounted that 
the veteran performed his duties with much distress as the 
result of his injury, but that he covered it well.  The 
statements also reported that the veteran walked with a limp, 
as well as complained of pain and muscle spasm after his 
discharge from active duty.  The fellow soldier, in his 
statement, also stated that he worked with the veteran for 25 
years after their discharge from the Army and that he noticed 
that the veteran had developed a limp and at times had 
intense pain.  An undated statement from the veteran's sister 
stated that the veteran suffered for many years, and that he 
was speaking the truth regarding the incident he reported at 
Fort Jackson.  

A November 2005 letter from N.S.C., M.D., stated that the 
doctor treated the veteran since April 2000 for problems with 
his legs, including venous insufficiency complicated by 
various orthopedic and other vascular problems.  The doctor 
stated that these problems were related to an injury he 
sustained many years ago in the military.  

VA medical records dated March 2005 through July 2006 reveal 
treatment for other clinical disorders including 
quadraparesis, atrial fibrillation, asbestosis and hematuria.  
The records were silent as to any complaints, treatment, or 
diagnosis of any right leg or foot pain or disorder.

The veteran was afforded a VA examination in December 2006.  
The examiner provided a thorough review of the claims file, 
noting both the records during service, immediately after 
service, and from 1994 forward.  The veteran complained of 
pain in the entire right lower extremity since jumping off a 
ledge in the military, but the examiner stated that the 
available service records and records in the claims file did 
not support that contention.  The examiner noted that the 
veteran has chronic venous stasis type swelling of the right 
calf, anterior compartment, ankle and foot.  

Examination revealed generalized right foot pain that was not 
localized to the area of the second and third metatarsal 
heads, with easy fatigability and lack of endurance of the 
right foot.  Additionally, the right second toe had no 
capacity for voluntary flexion or extension, as well as a 
hammertoe of the right third toe and mild hammer toe of the 
right fourth toe, both with no voluntary flexion or 
extension.  The examiner opined that the inability to 
voluntarily flex or extend the right second through fourth 
toes was caused by the veteran's venous stasis changes in the 
muscles, tendons, and nerves of the right anterior 
compartment and the right calf, and therefore were not 
related to the injury in the military.  The examiner provided 
the following diagnoses:  no residual right foot injury 
recorded as occurring in military boot camp in June 1953, no 
sequale of recorded right foot injury through the remainder 
of the veteran's military service; and venous stasis changes 
of the right calf, anterior compartment, ankle, foot and 
toes, unrelated to the right foot injury in June 1953.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right leg or a right foot 
disorder.  While service medical records reflected an injury 
to the right foot in June 1953, and a laceration to the leg 
in 1955, the veteran's separation examination in November 
1955 noted normal lower extremities and feet.  Moreover, 
while the November 2005 opinion from Dr. N.S.C. noted that 
the veteran's leg problems, including venous insufficiency, 
were related to an injury he sustained many years ago in the 
military, the doctor did not provide a review of the claims 
file, nor did he provide reasons and bases for his statement.  
Conversely, after a thorough review of the claims file and a 
physical examination, the December 2006 VA examiner 
attributed the veteran's right foot and leg pain to his 
venous stasis changes to the right calf, anterior 
compartment, ankle, foot and toes.  The examiner further 
stated that the venous stasis was unrelated to the right foot 
injury in June 1953.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (VA is required to conduct an accurate and descriptive 
medical examination based on the complete medical record).  
Finally, VA treatment records were silent as to any 
complaints or treatment for any right leg or right foot 
disorder.

The Board has considered both the statements the veteran made 
at his hearing as well as his written statements submitted in 
support of his contention that his current right leg and 
right foot disorder are related to service.  However, these 
statements do not serve as competent medical evidence linking 
his current disorders to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Thus, there is no competent medical evidence submitted 
showing a causal nexus between any aspect of the veteran's 
injury to his right foot in service and any current disorder 
of the right leg and right foot.  The Board therefore 
determines that the preponderance of the evidence is against 
the claim of entitlement to service connection for residuals 
of a right leg or a right foot injury.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for residuals of a 
right hip disorder to include rheumatoid arthritis is 
granted. 

Service connection for residuals of a right hip disorder to 
include rheumatoid arthritis is denied.

Service connection for residuals of a right foot injury is 
denied.

Service connection for residuals of a right leg disorder is 
denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


